Citation Nr: 1108935	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  01-04 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased disability evaluation for right knee retropatellar syndrome, currently evaluated as 20 percent disabling.

2. Entitlement to an increased disability evaluation for right knee degenerative joint disease, currently evaluated as 10 percent disabling.

3. Entitlement to an increased disability evaluation for left knee retropatellar syndrome and patellofemoral arthroplasty residuals, currently evaluated as 20 percent disabling.

4. Entitlement to an increased disability evaluation for left knee degenerative joint disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, A.S.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1983 to November 1994.

These matters come before the Board of Veterans' Appeals (Board) from a June 2000 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.

In November 2002, the Veteran testified at a Travel Board hearing before an Acting Veteran's Law Judge who is no longer employed by VA.  In September 2010, the Veteran testified, before the undersigned, during a Board videoconference hearing.  A transcript of each hearing is of record.  

These matters were previously before the Board in April 2004, July 2006, August 2008, and June 2010, and were remanded each time for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In the present case, the Veteran is currently service-connected for right knee retropatellar syndrome, currently evaluated as 20 percent disabling, right knee degenerative joint disease, currently evaluated as 10 percent disabling, left knee retropatellar syndrome and patellofemoral arthroplasty residuals, currently evaluated as 20 percent disabling, and left knee degenerative joint disease, currently evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5257 (2010).

While the Veteran has been afforded numerous VA examinations in connection with her claims, the Board notes that the examination report from a November 18, 2008 VA Compensation and Pension examination is absent from the record.  The November 2008 examination report was referenced in the August 2009 VA examination report of record, as well as the October 2009 supplemental statement of the case (SSOC). 

As such, the Veteran's medical record appears to be incomplete.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As records in the possession of the VA are deemed to be constructively of record, they must be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should associate with the file the VA examination report from November 18, 2008.  If this record is not available, or if the search for the records yields negative results, that fact should clearly be documented in the claims file.  

2.  The AMC should then readjudicate the Veteran's claims in light of all of the evidence of record on the merits.  If the issues remain denied, the Veteran and her representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


